Exhibit 10.53
EXECUTION VERSION




EMPLOYEE BENEFITS MATTERS AGREEMENT
This EMPLOYEE BENEFITS MATTERS AGREEMENT (this “Agreement”) is made as of
November 13, 2018 (the “Effective Date”), by and among General Electric Company,
a New York corporation (“GE”), Baker Hughes, a GE company, a Delaware
corporation (“BHGE”), and Baker Hughes, a GE company, LLC, a Delaware limited
liability company (“BHGELLC”). GE, BHGE and BHGELLC may be individually referred
to herein as a “Party” or collectively as the “Parties”.
WHEREAS, the Transaction Agreement and Plan of Merger dated as of October 30,
2016, was entered into among GE, Baker Hughes Incorporated, Bear MergerSub,
Inc., and Bear Newco, Inc. (the “Transaction Agreement”);
WHEREAS, the Parties have simultaneously entered into the Master Agreement,
dated as of November 13, 2018 (the “Master Agreement”); and
WHEREAS, in connection with the transactions contemplated in the Master
Agreement the Parties desire to enter into this Agreement on the terms and
conditions set forth herein as well as certain other agreements being entered
into substantially contemporaneously herewith.
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein and for other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged by the Parties, the Parties hereto agree as
follows effective as of the Effective Date:

ARTICLE I
DEFINITIONS
1.1     Capitalized Terms Not Defined in This Agreement. Capitalized terms used
and not otherwise defined herein shall have the meanings given such terms in the
Transaction Agreement.
1.2     Terms Defined in this Agreement. The following terms shall have the
meanings set forth below:
(a)     “Actuary” means (i) in the US, an enrolled actuary; or (ii) in the UK, a
fellow of the Institute and Faculty of Actuaries.
(b)    “Alstom Pension Plan” means the registered pension scheme known as the
Alstom Pension Scheme established by a Definitive Trust Deed dated July 22, 1998
and currently governed by a consolidated trust deed and rules dated May 5, 2010.
(c)    “BHGE Employee” means a current or former employee of any of the BHGE
Entities.
(d)    “BHGE Entities” means BHGE, BHGELLC and their Subsidiaries.
(e)    “BHGE O&G Entities” means, GE Oil and Gas (UK) Ltd (Gold ID IF1222),
Druck Limited (IS0093), DI UK Limited (DRS431), PII Limited (PS0077), Sondex
Wireline Limited


- 1 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




(IF1353), GE Oil& Gas Pressure Control Ltd (IF1833) and Nuovo Pignone
International S.r.l.(IF1029).
(f)    “BHGE Indemnitees” means, collectively, the BHGE Entities and their
respective directors, officers, shareholders, trustees and employees and their
heirs, successors and permitted assigns (but for the avoidance of doubt, not in
their capacity as a plan participant, including under any GE Benefit Plan).
(g)    “BHGE UK Plan” means the Baker Hughes UK Pension Plan, a registered
pension scheme for the purposes of Chapter 2 of Part 4 of the United Kingdom
Finance Act 2004, which is governed by a Third Definitive Trust Deed dated July
6, 2012 and the rules attached thereto or such other registered pension scheme
as may be newly established by BHGE or its Affiliate which is nominated by BHGE
in writing to GE on or before December 31, 2018 as the BHGE UK Plan for the
purposes of this Agreement.
(h)    “Closing” means closing of the transactions contemplated in the
Transaction Agreement.
(i)    “Code” means the United States Internal Revenue Code of 1986, as amended.
(j)    “Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
(k)    “Dutch Pension Plan” means the 2017 execution agreement
(uitvoeringsovereenkomst) made with Stichting Pensioenfonds General Electric
Nederland.
(l)    “ERISA” means the United States Employee Retirement Income Security Act
of 1974, as amended.
(m)    “Exit Date” means the date on which the BHGE Entities cease to
participate in the GE UK Pension Plan, or if later the date on which the BHGE
Entities trigger a debt payable by the BHGE Entities to the trustees of the GE
UK Pension Plan under section 75 of the Pensions Act 1995 (currently estimated
to be April 30, 2019), or such other date as the Parties to this Agreement may
mutually agree.
(n)    “Financial Support Direction” means a financial support direction issued
by the Pensions Regulator under section 43 of the Pensions Act 2004.
(o)    “Former O&G Entities” means GE Inspection Technologies Limited (I10356),
Pignone Engineering (I00T30), Sondex Wireline Aberdeen Limited (IF1354), Druck
Holdings (IS0084) and GE Thermometrics (UK) Limited (IS0014).
(p)    “GE Benefit Plans” means the Alstom Pension Plan, the Dutch Pension Plan,
the GE Long-Term Incentive Plans, the GE Post-Termination H&W Benefits Programs,
the GE Retirement Savings Plan, the GE Supplementary Pension Plan, the GE UK
Pension Plan, and the GE US Pension Plan.


- 2 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




(q)    “GE Entities” means GE and its Affiliates other than the BHGE Entities.
(r)    “GE Indemnitees” means, collectively, the GE Entities and their
respective directors, officers, shareholders, trustees and employees and their
heirs, successors and permitted assigns (but for the avoidance of doubt, not in
their capacity as a plan participant, including under any GE Benefit Plan).
(s)    “GE Long-Term Incentive Plans” means the GE 2007 Long-Term Incentive Plan
and any other long-term incentive compensation plans of any of the GE Entities
under which long-term incentive compensation awards, such as stock options,
restricted stock awards, performance unit awards and stock appreciation rights
awards, have been granted to BHGE Employees.
(t)    “GE Post-Termination H&W Benefits Programs” has the meaning specified in
Article V.
(u)     “GE Retirement Savings Plan” means the defined contribution pension plan
by such name that is subject to ERISA, funded in part by the GE Retirement
Savings Trust and sponsored by GE for the benefit of GE employees and employees
of its participating Affiliates.
(v)    “GE Supplementary Pension Plan” means the unfunded, nonqualified deferred
compensation plan by such name that is maintained for the benefit of certain
current and former executives of GE and its Affiliates. The GE Supplementary
Pension Plan includes two components, known as “Supplementary Pension Annuity
Benefits” and “Executive Retirement Installment Benefits”.
(w)    “GE UK Pension Plan” has the meaning specified in Section 2.1.
(x)    “GE UK Pension Plan Transfer Payment” means an amount equal to (1) the GE
UK Pension Plan Transfer Value Amount, as finally determined pursuant to Section
2.3, as adjusted in line with the Timing Adjustment from the Exit Date until the
day before payment is made in accordance with Section 2.3, minus (2) the amount
of the initial transfer paid under Section 2.2 adjusted in line with the Timing
Adjustment from the respective date each element of the initial transfer was
paid in accordance with Section 2.2 until the day before payment of the GE UK
Pension Plan Transfer Payment is made in accordance with Section 2.3.
(y)    “GE UK Pension Plan Transfer Value Amount” means either (1) the amount
determined in accordance with Appendix 1, using member data and market
conditions at the Exit Date or (2) the present value of the Transferred
Liabilities, as determined using the same underlying methodology for deriving
the assumptions used in the actuarial valuation of the GE UK Pension Plan
carried out by the Actuary to the GE UK Pension Plan as of March 31, 2018 as set
out in the Statement of Funding Principles for the GE UK Pension Plan for the
purposes of the Pensions Act 2004 but with the mortality base table assumption
using multipliers of 92% rather than the multipliers used in the March 31, 2018
actuarial valuation and including the GMP equalization adjustment (being amount
C in Appendix 1), using member data and market conditions at the Exit Date,
whichever of (1) or (2) is a larger liability figure.


- 3 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




(z)    “GE US Pension Plan” means the GE Pension Plan, the defined benefit
pension plan by such name that is subject to ERISA, funded in part by the
General Electric Pension Trust (Plan Number 001) and sponsored by GE for the
benefit of GE employees and employees of its participating Affiliates.
(aa)    “Liabilities” of any Person means, as of any given time, any and all
indebtedness, liabilities, commitments and obligations of any kind of such
Person, whether fixed, contingent or absolute, matured or unmatured, liquidated
or unliquidated, accrued or not accrued, asserted or not asserted, known or
unknown, determined, determinable or otherwise, whenever or however arising
(including whether arising out of any contract or tort based on negligence or
strict liability).
(bb)    “Losses” means, with respect to any BHGE Indemnitee or GE Indemnitee,
any and all losses, Liabilities, Taxes, claims, obligations, judgments, fines,
settlement payments, awards or damages of any kind actually suffered or incurred
by such BHGE Indemnitee or GE Indemnitee (together with all reasonably incurred
cash disbursements, costs and expenses, costs of investigation, defense and
appeal and reasonable attorneys’ fees and expenses), whether or not involving a
third-party claim. Without limiting the generality of the foregoing, covered
Losses include (without limitation) all fees incurred by the indemnified party
to defend, resolve, and/or settle claims, litigation and other proceedings, and
all associated taxes, interest, and penalties.
(cc)    “Pensions Act 1995” means the United Kingdom Pensions Act of 1995.
(dd)    “Pensions Act 2004” means the United Kingdom Pensions Act 2004.
(ee)    “Pensions Regulator” means the corporate body established under Part 1
of the Pensions Act 2004.
(ff)     “Termination Date” means the first date on which the GE Entities cease
to beneficially own equity interests representing at least fifty percent (50%)
of the voting power of BHGE.
(gg)    “Timing Adjustment” means the adjustment mechanism over a period of time
as set out in Appendix 1.
(hh)    “Transaction Agreement” has the meaning specified in the recitals.
(ii)    “Transferred Liabilities” means all retirement, death and lump sum
benefits as described in the Benefit Rules of the GE UK Pension Plan to or in
respect of GE UK Pension Plan participants who are employees of BHGE O&G
Entities as at the Exit Date, or whose employer at the time they ceased to be a
participant in the GE UK Pension Plan was a BHGE O&G Entity or a Former O&G
Entity.
ARTICLE II    
GE UK PENSION PLAN, ALSTOM PENSION PLAN AND NETHERLANDS PENSION SCHEME
2.1     General.


- 4 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




(a)    This Article II sets forth the agreements of the Parties with respect to
the GE Pension Plan, which is governed by the Constitutional Rules and Benefit
Rules dated December 8, 2016 between GE Pension Trustees Limited and GEH
Holdings (the “GE UK Pension Plan”).
(b)    BHGE and GE shall ensure that the steps to be taken in accordance with
this Article II and the events contemplated by this Article II shall take place
at the same time in relation to each of the BHGE Entities.
2.2     Initial Transfer.
(a)    On or as soon as practicable after the Exit Date, GE shall transfer or
cause to be transferred to the BHGE Plan an amount in money or money’s worth
equal to such amount as the GE Actuary reasonably estimates to be 80% of the GE
UK Pension Plan Transfer Value Amount, as determined using the assumptions set
out in Appendix 1 and using member data that is at least as recent as March 31,
2017 and market conditions at least as recent as December 31, 2017.
(b)    In the event that the GE UK Pension Plan holds illiquid investments or
investments which require third party consents such that GE is unable to
transfer those assets in accordance with Section 2.2(a) above on the Exit Date
(the “Excluded Assets”), GE shall transfer those assets which are available to
transfer on or as soon as practicable after the Exit Date and shall transfer the
Excluded Assets as soon as such assets become available for transfer together
with any dividends, interest or other return on such Excluded Asset between the
Exit Date and the date the relevant Excluded Asset is transferred to the BHGE
Plan in accordance with this Section. GE shall provide BHGE with a list of
Excluded Assets no later than two days prior to the Exit Date.
(c)    At the same time as or prior to making the transfer under Section 2.2(a),
GE shall procure that the trustee of the GE UK Pension Plan shall enter into a
contractual commitment to the trustee of the BHGE Plan under which the trustee
of the GE UK Pension Plan agrees to pay the GE UK Pension Plan Transfer Payment
in accordance with Section 2.4(a) below.
2.3     Determination of GE UK Pension Plan Transfer Value Amount.
(a)    GE shall take such actions as are necessary to ensure that, as soon as
practicable after the Exit Date, the GE Actuary makes its determination
concerning the amount of the GE UK Pension Plan Transfer Value Amount (the “GE
Determination”).
(b)    No later than six months after the Exit Date, GE shall notify BHGE of the
GE Determination and, subject to compliance with data protection or other
legislation, provide, or cause to be provided, to BHGE such data as BHGE shall
reasonably require in order for the BHGE Actuary to carry out its own
determination of the amount of the GE UK Pension Plan Transfer Value Amount.
(c)    In the event that BHGE disputes the GE Determination, BHGE must notify GE
of its objection within 60 calendar days following GE’s delivery of the GE
Determination. Any notice of objection from BHGE must be in writing and specify
in reasonable detail the nature of any objection.


- 5 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




(d)    In the event that BHGE does not notify GE of any objection within the
period referred to in Section 2.3(c) above, the GE Determination shall become
final and binding on the Parties.
(e)    In the event that BHGE serves a notice of objection in accordance with
Section 2.3(c) above, the GE Actuary and the BHGE Actuary will discuss any
objection specified in the notice in good faith and seek to reach an agreement
during the 20 calendar day period following GE’s receipt of such notice of
objection. If the GE Actuary and the BHGE Actuary reach agreement within such 20
calendar day period, such agreed upon determination of the GE UK Pension Plan
Transfer Value Amount shall be final and binding on the Parties. If the GE
Actuary and the BHGE Actuary are unable to reach an agreement within such 20
calendar day period, the Parties shall jointly select and appoint a third
Actuary (the “Independent Actuary”) within 14 calendar days following such 20
calendar day period.
(f)    In the event that an Independent Actuary is appointed pursuant to Section
2.3(e) above, the Independent Actuary shall be instructed to determine the
amount of the GE UK Pension Plan Transfer Value Amount within 20 calendar days
after the appointment of the Independent Actuary. The Independent Actuary shall
act as an expert and not an arbitrator and its determination of the GE UK
Pension Plan Transferred Liabilities shall be final and binding on the Parties.
The costs of the Independent Actuary will be borne by GE and BHGE in equal
amounts.
2.4     Final Transfer.
(a)    GE shall take such actions as are necessary to ensure that, no later than
seven calendar days after the amount of the GE UK Pension Plan Transfer Value
Amount has been finally determined pursuant to Section 2.3 above (or such later
date as the Parties may agree, provided that such date shall not be later than
twelve months after the Exit Date), an amount equal to the GE UK Pension Plan
Transfer Payment shall be transferred to a BHGE Entity or the BHGE Plan (such
BHGE Entity as directed by BHGE) in money or money’s worth.
(b)    To the extent that the payment under Section 2.4(a) is made by the GE UK
Pension Plan trustee, it shall be made to the BHGE UK Plan and BHGE shall ensure
that the trustee of the BHGE UK Plan accepts that payment.
(c)    To the extent that the payment under Section 2.4(a) is made by GE to a
BHGE Entity, BHGE shall ensure that the receiving BHGE Entity pays the amount
received as a contribution into the BHGE UK Plan and the amount payable by GE
shall be reduced to reflect the tax relief to be obtained by that BHGE Entity
with respect to that contribution.
2.5     Provision of Benefits.     BHGE shall take such actions as are necessary
to ensure that, upon the transfer referred to in Section 2.2(a) above, the
trustees of the BHGE UK Plan shall assume responsibility for the provision of
the Transferred Liabilities and, other than the liability to pay the GE UK
Pension Plan Transfer Payment or as otherwise may be agreed, the trustees of the
GE UK Pension Plan shall be discharged from liability for the Transferred
Liabilities.
2.6     Co-operation.


- 6 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




(a)    The Parties agree to do, and to use their best endeavors to ensure that
all relevant third parties (including, without limitation, the trustees of the
relevant plans) do, all such things, including, without limitation, the
execution of such documentation and the provision of all notifications,
communications and filings as may be required to effect the transfers
contemplated by this Article II.
(b)    Without prejudice to Section 2.6(a) above and in order to give effect to
Section 2.5 above, the Parties may put in place arrangements for the payment of
Transferred Liabilities to or in respect of relevant participants between the
Exit Date and the date the GE UK Pension Plan Transfer Payment is paid under
Section 2.4.
2.7     Relevant Transfer Deduction. The BHGE Entities agree to use their best
endeavors to ensure that a relevant transfer deduction (as defined in the UK
Occupational Pension Schemes (Employer Debt) Regulations 2005, SI 2005/678) is
secured in respect of the Transferred Liabilities and GE UK Pension Plan
Transfer Value Amount, including but not limited to giving such notice to the
trustees of the GE UK Pension Plan for the purposes of those Regulations as GE
may request.
2.8     GE Indemnity. GE will indemnify, defend and hold harmless the BHGE
Indemnitees from any and all claims, demands, suits, Losses, Liabilities,
penalties, actions and damages suffered, paid or incurred by such BHGE
Indemnitees:
(a)    for a BHGE Entity to pay a debt arising under section 75 or section 75A
of the Pensions Act 1995 in relation to the GE UK Pension Plan or the Alstom
Pension Plan, net of any corporation or other tax relief obtained by the
relevant BHGE Indemnitee in relation to the Liability giving rise to the
indemnity, if and to the extent that such debt did not arise as a result of
either (i) any BHGE Entity causing its participation in the GE UK Pension Plan
or the Alstom Pension Plan, as applicable, to cease prior to other entities
which are participating in that plan, except where such cessation of
participation is in accordance with this Agreement, or (ii) a breach by BHGE of
its obligations under this Article II;
(b)    for a BHGE Entity to pay any exit fee in accordance with Article 2.4 of
the Dutch Pension Plan or any other Liability in respect of such arrangement,
net of any corporation or other tax relief obtained by the relevant BHGE
Indemnitee in relation to the Liability giving rise to the indemnity, if and to
the extent that such exit fee did not arise as a result of either any BHGE
Entity causing its participation in the Dutch Pension Plan to cease prior to
other entities which are participating in that plan, except where such cessation
of participation is in accordance with this Agreement;
(c)    relating to any investigation by the Pensions Regulator (whether formal
or informal) in relation to the GE UK Pension Plan or the Alstom Pension Plan,
or any Contribution Notice or Financial Support Direction that may be issued (or
proposed to be issued) to any BHGE Indemnitee in relation to the GE UK Pension
Plan or the Alstom Pension Plan;
(d)    that may arise from any action taken by any BHGE Indemnitee or the
trustees of the BHGE UK Plan to equalize any of the Transferred Liabilities
between the sexes in order to comply


- 7 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




with applicable law, but excluding any such equalization arising from the
calculation of guaranteed minimum pensions;
(e)    relating to the Alstom Pension Plan not specifically addressed in Section
2.8(a) or (c) above other than any liability of a BHGE Entity to pay
contributions to that plan with respect to the period prior to the date the BHGE
Entity ceases to participate in that plan; and
(f)    relating to the GE UK Pension Plan not specifically addressed in Section
2.8(a), (c) or (d) above, other than:
(i)    if and to the extent that GE complies with its covenants in Section 2.4,
the     Transferred Liabilities; and
(ii)    any such claims, demands, suits, Losses, Liabilities, penalties, actions
and damages suffered, paid or incurred if and to the extent that they arose as a
result of a breach by BHGE of its obligations under this Article II; and
(iii)    any liability of a BHGE Entity to pay contributions to the GE UK
Pension Plan with respect to the period prior to the Exit Date.
2.9     BHGELLC Indemnity. BHGELLC will indemnify, defend and hold harmless the
GE Indemnitees from any and all claims, demands, suits, Losses, Liabilities,
penalties, actions and damages suffered, paid or incurred by the GE Indemnitees
as a result of acts or omissions of BHGE or the trustees of the BHGE UK Plan in
relation to the Transferred Liabilities following the transfer referred to in
Section 2.4 above.
2.10     Cessation of Participation
(a)    The participation of the BHGE Entities in the GE UK Pension Plan shall
cease with effect from the Exit Date in accordance with the governing rules of
the GE UK Pension Plan.
(b)    The participation of the BHGE Entities in the Dutch Pension Plan shall
cease with effect from the exit date as prescribed under the governing
provisions of that arrangement and the Parties shall ensure that any notice
required to give effect to that exit is given so as to ensure the BHGE Entities
cease participation as soon as reasonably practicable after December 31, 2018.
ARTICLE III    
GE US PENSION PLAN AND GE RETIREMENT SAVINGS PLAN
3.1     GE US Pension Plan.
(a)    With respect to the GE US Pension Plan, effective as of the close of
December 31, 2018, (i) the BHGE Entities shall cease to be participating
companies in the GE US Pension Plan (to the extent that any such BHGE Entity was
a participating company theretofore) and (ii) no employee of any of the BHGE
Entities shall accrue any further benefits under the GE US Pension Plan in
connection with his or her employment with any BHGE Entity. For the avoidance of
doubt, nothing in this Section 3.1 shall be construed as eliminating any
benefits or rights that are vested


- 8 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




as of December 31, 2018 and protected under Section 411(d)(6) of the Code.
Except to the extent that the GE US Pension Plan provides otherwise, effective
January 1, 2019, no employee of a BHGE Entity (regardless of whether such
employee has accrued a benefit in the GE US Pension Plan) shall be eligible for
any benefits under the GE US Pension Plan available solely to active
participants employed by a participating company, including, but not limited to:
disability pension, disposition benefits, regular and special supplements and
benefits applicable upon layoff, including, without limitation, SERO, PCPO and
SSBO (each as described or defined in the GE US Pension Plan).
(b)    Notwithstanding the foregoing, if the Termination Date occurs prior to
December 31, 2018, (i) the BHGE Entities shall cease to be participating
companies in the GE US Pension Plan effective as of the Termination Date and
(ii) current employees of BHGE Entities who, as of the Termination Date, are
eligible for disposition treatment thereunder, will be treated as if such
employees’ service had been terminated on account of a transfer to a successor
employer.
(c)    After December 31, 2018, the BHGE Entities shall have no Liability with
respect to the GE US Pension Plan, whether for periods arising before or after
such date (other than the obligation to reimburse GE for service charges,
determined consistent with past practices and assessed no later than January 31,
2019, with respect to accruals under the GE US Pension Plan for service of the
BHGE Employees). For the avoidance of doubt, the BHGE Entities will have no
obligation to reimburse GE for any service charges with respect to the GE US
Pension Plan that are not assessed by January 31, 2019.
(d)    GE will indemnify, defend and hold harmless the BHGE Indemnitees from any
and all claims, demands, suits, Losses, Liabilities, penalties, actions and
damages suffered, paid or incurred by such BHGE Indemnitees and arising out of
or relating to the GE US Pension Plan (other than the obligation of the BHGE
Entities to reimburse GE for service charges, determined consistent with past
practices and assessed no later than January 31, 2019, with respect to accruals
under the GE US Pension Plan for service of the BHGE Employees).
(e)    Notwithstanding the foregoing, BHGELLC will indemnify, defend and hold
harmless the GE Indemnitees from any and all claims, demands, suits, Losses,
Liabilities, penalties, actions and damages suffered, paid or incurred by such
GE Indemnitees and arising out of or relating to the GE US Pension Plan with
respect to (i) claims by BHGE Employees for loss of benefits under such plan for
the period of time from January 1, 2019 through the Termination Date that are as
a result of the BHGE Entities’ cessation of participation in such plan prior to
the Termination Date (and, for the avoidance of doubt, are not as a result of
GE’s non-compliance with the terms of the GE US Pension Plan or applicable Law),
subject to GE’s compliance with its obligations under Section 8.9, and (ii) any
service charges due by BHGE Entities with respect to participation of BHGE
Employees in the GE US Pension Plan for service on or prior to December 31, 2018
that are assessed no later than January 31, 2019.
3.2     GE Retirement Savings Plan.
(a)    Effective as of the close of December 31, 2018, (i) the BHGE Entities
shall cease to be participating companies in the GE Retirement Savings Plan (to
the extent that any such BHGE Entity was a participating company theretofore)
and (ii) no employee of any of the BHGE Entities


- 9 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




shall be entitled to defer or receive allocations of contributions under the GE
Retirement Savings Plan in respect of periods following December 31, 2018.
(b)    Notwithstanding the foregoing, if the Termination Date occurs prior to
December 31, 2018, (i) the BHGE Entities shall cease to be participating
companies in the GE Retirement Savings Plan effective as of the Termination Date
and (ii) current employees of BHGE Entities who, as of the Termination Date, are
eligible for disposition treatment thereunder, will be treated as if such
employees’ service had been terminated on account of a transfer to a successor
employer.
(c)    After December 31, 2018, the BHGE Entities shall have no Liability with
respect to the GE Retirement Savings Plan (other than the obligation to
reimburse GE for contributions under the GE Retirement Savings Plan, determined
consistent with past practices and assessed no later than January 31, 2019, for
service of the BHGE Employees). For the avoidance of doubt, the BHGE Entities
will have no obligation to reimburse GE for any charges for contributions with
respect to the GE Retirement Savings Plan that are not assessed by January 31,
2019.
(d)    GE will indemnify, defend and hold harmless the BHGE Indemnitees from any
and all claims, demands, suits, Losses, Liabilities, penalties, actions and
damages suffered, paid or incurred by such BHGE Indemnitees and arising out of
or relating to the GE Retirement Savings Plan (other than the obligation to
reimburse GE for contributions under the GE Retirement Savings Plan for service
of the BHGE Employees).
(e)    Notwithstanding the foregoing, BHGELLC will indemnify, defend and hold
harmless the GE Indemnitees from any and all claims, demands, suits, Losses,
Liabilities, penalties, actions and damages suffered, paid or incurred by such
GE Indemnitees and arising out of or relating to the GE Retirement Savings Plan
with respect to (i) claims by BHGE Employees for loss of benefits under such
plan for the period of time from January 1, 2019 through the Termination Date
that are as a result of the BHGE Entities’ cessation of participation in such
plan prior to the Termination Date (and, for the avoidance of doubt, are not as
a result of GE’s non-compliance with the terms of the GE Retirement Savings Plan
or applicable Law), subject to GE’s compliance with its obligations under
Section 8.9, and (ii) any contributions due by BHGE Entities with respect to
participation of BHGE Employees in the GE Retirement Savings Plan for service on
or prior to December 31, 2018 that is assessed no later than January 31, 2019.
ARTICLE IV    
GE SUPPLEMENTARY PENSION PLAN
(a)    Effective as of the close of December 31, 2018, the BHGE Entities shall
cease to be participating companies in the GE Supplementary Pension Plan (to the
extent that any such BHGE Entity was a participating company theretofore). No
BHGE Employee shall be eligible to receive a benefit under the GE Supplementary
Pension Plan unless such employee has satisfied all of the vesting requirements
to receive a benefit under the GE Supplementary Pension Plan prior to the close
of December 31, 2018.
(b)    Other than with respect to BHGE Employees who are, as of December 31,
2018, both (i) either (x) under the age of 60 or (y) over the age of 60 but do
not have 5 years of service


- 10 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




credit, and (ii) current employees of the BHGE Entities, GE shall take such
actions as are necessary to assume, retain, and satisfy the Liabilities
attributable to BHGE Employees relating to the GE Supplementary Pension Plan,
and all such Liabilities shall be exclusively Liabilities of GE.
(c)    GE shall pay to BHGELLC an amount representing the amount that BHGELLC
paid to GE for the period of July 1, 2017 through December 31, 2018 for costs
related to the GE Supplementary Pension Plan, less actual service costs for
employees of BHGE Entities who were participating in the GE Supplementary
Pension Plan during that same time period. The net payment amount shall be $26
million, which GE shall pay to BHGELLC in a single lump-sum cash payment no
later than January 2, 2019.
(d)    GE will indemnify, defend and hold harmless the BHGE Indemnitees from any
and all claims, demands, suits, Losses, Liabilities, penalties, actions and
damages suffered, paid or incurred by such BHGE Indemnitees and arising out of
or relating to the GE Supplementary Pension Plan other than Losses for which
BHGELLC is obligated to indemnify GE Indemnitees pursuant to paragraph (e) of
this Article IV.
(e)    BHGELLC will indemnify, defend and hold harmless the GE Indemnitees from
any and all claims, demands, suits, Losses, Liabilities, penalties, actions and
damages suffered, paid or incurred by such GE Indemnitees and arising out of or
relating to claims for GE Supplementary Pension Plan benefits made by persons
who are, as of December 31, 2018, both (i) either (x) under the age of 60 or (y)
over the age of 60 but do not have 5 years of service credit and (ii) current
employees of the BHGE Entities (except to the extent that such Losses resulted
from the delivery by a GE Entity to a BHGE Entity of incorrect information or a
failure by a GE Entity to timely deliver correct information to a BHGE Entity).
ARTICLE V    
GE POST-TERMINATION HEALTH AND WELFARE BENEFITS
(a)    The BHGE Entities shall have no Liability with respect to
post-termination of employment or service health or other welfare benefits
arising under a plan maintained or sponsored by a GE Entity (“GE
Post-Termination H&W Benefits Programs”) after December 31, 2018 and such
Liabilities shall be exclusively GE Liabilities. GE shall have no Liability to
provide post-termination of employment or service health or other welfare
benefits for any BHGE Employee (or any of their dependents or beneficiaries),
unless he or she has retired directly from GE or a participating company in the
applicable GE Post-Termination H&W Benefits Programs, and satisfied all of the
other requirements to receive a benefit under the applicable GE Post-Termination
H&W Benefits Programs, in each case prior to the close of December 31, 2018.
(b)    If the Termination Date occurs prior to December 31, 2018, (i) the BHGE
Entities shall cease to be participating companies in the GE Post-Termination
H&W Benefits Programs effective as of the Termination Date (other than medical
benefits under the GE Post-Termination H&W Benefits Programs, with respect to
which BHGE Entities shall cease to be participating companies as of December 31,
2018) and (ii) current employees of BHGE Entities who, as of the Termination
Date, are eligible for disposition treatment thereunder, will be treated as if
such employees’ service had been terminated on account of a transfer to a
successor employer.


- 11 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




(c)    GE will indemnify, defend and hold harmless the BHGE Indemnitees from any
and all claims, demands, suits, Losses, Liabilities, penalties, actions and
damages suffered, paid or incurred by such BHGE Indemnitees and arising out of
or relating to the post-termination of employment or service health or other
welfare benefit Liabilities retained by GE under paragraph (a) of this Article
V.
(d)    BHGELLC will indemnify, defend and hold harmless the GE Indemnitees from
any and all claims, demands, suits, Losses, Liabilities, penalties, actions and
damages suffered, paid or incurred by such GE Indemnitees and arising out of or
relating to claims against GE Indemnitees by BHGE Employees relating to
differences in post-termination of employment or service health or other welfare
benefits provided by a GE Entity under a GE Post-Termination H&W Benefits
Program on December 31, 2018 and post-termination of employment or service
health or other welfare benefits provided by a BHGE Entity (except to the extent
that such Losses substantially resulted from the delivery by a GE Entity to a
BHGE Entity of incorrect information or a failure by a GE Entity to timely
deliver correct information to a BHGE Entity).
ARTICLE VI    
LONG-TERM INCENTIVE COMPENSATION
Effective immediately prior to the Termination Date, GE shall take such actions
as are necessary so that (i) all time-based vesting restrictions applicable to
any then outstanding long-term incentive compensation awards (i.e., stock
options, RSUs and PSUs) granted under the GE Long-Term Incentive Plans and held
by BHGE Employees (and not previously forfeited as of the Termination Date)
shall lapse and be deemed satisfied in full on the Termination Date and (ii) any
time-based outstanding stock options and stock appreciation rights awards
granted under the GE Long-Term Incentive Plans and held by BHGE Employees as of
the Termination Date shall have an exercisability period that ends on the
earlier of (x) five (5) years from the Termination Date and (y) the original
award period under the applicable award agreement. For the avoidance of doubt,
any performance-based vesting conditions shall continue to operate in accordance
with the GE Long-Term Incentive Plans and the award agreements thereunder.
Effective immediately prior to the Termination Date, GE shall take such actions
as are necessary, if any, so that any provision of any then outstanding
long-term incentive compensation awards granted under the GE Long-Term Incentive
Plans and held by persons who are then employees of BHGE Entities (and not
previously forfeited as of the Termination Date) requiring that a person be
employed with GE or its Affiliates on a payment date will be waived.
ARTICLE VII    
NOTICES AND DEMANDS
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and, in the case of delivery in person or by
overnight mail, shall be deemed to have been duly given upon receipt) by
delivery in person or overnight mail to the respective parties, delivery by
facsimile transmission (providing confirmation of transmission) to the
respective parties or delivery by electronic mail transmission (providing
confirmation of transmission) to the respective parties. Any notice sent by
facsimile transmission or electronic mail transmission shall be deemed to have
been given and received at the time of confirmation of


- 12 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




transmission. Any notice sent by electronic mail transmission shall be followed
reasonably promptly with a copy delivered by overnight mail. All notices,
requests, claims, demands and other communications hereunder shall be addressed
as follows, or to such other address, facsimile number or email address for a
party as shall be specified in a notice given in accordance with this Article
VII:
(a)    if to GE to:
General Electric Company
33-41 Farnsworth Street
Boston, Massachusetts 02210
Attention:    James M. Waterbury
Telephone:    (617) 443-3030
Attention:    Mark Landis
Telephone:    (617) 443-2902
Facsimile:    (203) 286-2181
Email:
jim.waterbury@ge.com
mark.landis@ge.com

with a further copy to (which shall not constitute notice):
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022-6069
Attention:
Doreen E. Lilienfeld
Gillian Emmett Moldowan

Telephone:    (212) 848-4000
Facsimile:    (646) 848-7171
Email:
dlilienfeld@shearman.com
gillian.moldowan@shearman.com

(b)    if to BHGE or BHGELLC, to:

Baker Hughes, a GE Company
17021 Aldine Westfield Road
Houston, Texas 77073
Attention:      William D. Marsh
Telephone:      (713) 879-1257
Facsimile:     (713) 439-8472
Email:      will.marsh@bhge.com


with a further copy (which shall not constitute notice) to:


- 13 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




Davis Polk & Wardwell LLP
        450 Lexington Avenue
        New York, NY 10017
        Attention:        Arthur F. Golden
                                    George R. Bason, Jr.
                                Michael Davis
        Telephone:       (212) 450-4000
        Facsimile:        (212) 450-5800
        Email:              arthur.golden@davispolk.com
                                george.bason@davispolk.com
                                michael.davis@davispolk.com
ARTICLE VIII    
GENERAL PROVISIONS
8.1     Assignment; No Third Party Beneficiaries.
(a)    This Agreement and all of the provisions hereto shall be binding upon and
inure to the benefit of, and be enforceable by, the Parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations set forth herein shall be assigned by
any Party hereto without the prior written consent of the other Parties hereto
and any purported assignment without such consent shall be void. Notwithstanding
the foregoing, any Party hereto may assign this Agreement or any of its rights
or obligations under this Agreement to an Affiliate of such Party upon notice to
the non-assigning Parties hereto; provided, however, that no such assignment
shall release the assigning Party from any of its obligations or liabilities
under this Agreement.
(b)    Nothing in this Agreement shall be construed as giving any Person, other
than the Parties hereto and their heirs, successors, legal representatives and
permitted assigns, any right, remedy or claim under or in respect of this
Agreement or any provision hereof, except that each BHGE Indemnitee and each GE
Indemnitee is intended to be a third-party beneficiary with respect to Sections
2.8, 2.9, 3.1(d), 3.1(e), 3.2(d), 3.2(e), and Articles 4(d), 4(e), 5(c), and
5(d) of this Agreement, may specifically enforce its terms.
(c)    Further, notwithstanding anything herein to the contrary, no provision of
this Agreement is intended to, or does, constitute the establishment or adoption
of, or an amendment to, any GE Benefit Plan.
8.2     Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable under any applicable Law, then such
contravention or invalidity shall not invalidate the entire Agreement. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties hereto shall be construed and enforced accordingly.


- 14 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




8.3     Governing Law; Jurisdiction; Specific Performance.
(a)    This Agreement shall be governed by and construed and interpreted in
accordance with the Laws of the State of New York irrespective of the choice of
laws principles of the State of New York other than Section 5-1401 of the
General Obligations Law of the State of New York. Each of the Parties hereto
consents specifically to the personal and exclusive jurisdiction of any state or
federal court having subject matter jurisdiction in the County of New York,
State of New York with respect to any dispute arising out of, relating to or in
connection with this Agreement or any transactions contemplated by this
Agreement and any action for injunctive relief, and irrevocably waive their
right to contest venue in any such courts. Each of the Parties hereto agrees
that a judgment in any such action may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the Parties
hereto hereby agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Article VII shall
be effective service of process for any suit or proceeding in connection with
this Agreement or any transactions contemplated by this Agreement.
(b)    The Parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. Each Party agrees that, in
the event of any breach or threatened breach by any other Party of any covenant
or obligation contained in this Agreement, the non-breaching Party shall be
entitled (in addition to any other remedy that may be available to it whether in
law or equity, including monetary damages) to (i) a decree or order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (ii) an injunction restraining such breach or threatened breach.
In circumstances where the Parties are obligated to consummate or any
transactions contemplated by this Agreement and or any transactions contemplated
by this Agreement have not been consummated (other than as a result of the other
Party’s refusal to close in violation of this Agreement) each of the Parties
expressly acknowledges and agrees that the other Party shall have suffered
irreparable harm, that monetary damages will be inadequate to compensate such
other Party, and that such other Party shall be entitled to enforce specifically
the breaching Party’s obligation to consummate any transactions contemplated by
this Agreement.
8.4     Section 409A. While the tax treatment of any compensatory payments and
benefits contemplated under this Agreement is not warranted or guaranteed, it is
intended that such payments and benefits shall be exempt from or comply with the
application of the requirements of Section 409A of the Code. This Agreement
shall be construed, administered, and governed in a manner that affects such
intent.
8.5     Equity Ownership. The status of any GE Indemnitee as an equity owner of
BHGELLC shall be disregarded for purposes of determining whether any of the GE
Indemnitees or BHGE Indemnitees have incurred Losses, Liabilities or damages
under this Agreement.
8.6     Counterparts; Electronic Transmission of Signatures. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, and delivered by means of electronic mail transmission or
otherwise, each of which when so executed and delivered shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.


- 15 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




8.7     Interpretations. When a reference is made in this Agreement to an
Article, Section, Schedule or Appendix, such reference shall be to an Article,
Section, Schedule or Appendix to this Agreement unless otherwise indicated. The
words “include,” “includes” and “including” when used herein shall be deemed in
each case to be followed by the words “without limitation.” Any references in
this Agreement to “the date hereof” refers to the date of execution of this
Agreement. References to “this Agreement,” “hereof,” “herein,” and “hereunder”
refer to this Agreement as a whole and not to any particular provision of this
Agreement and include any exhibits or other attachments to this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. References to a Person
are also to its permitted successors and assigns. The Parties hereto have
participated jointly in the negotiation and drafting of this Agreement with the
assistance of counsel and other advisors and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the Parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement or interim drafts of this Agreement.
8.8     Entire Agreement. This Agreement, constitutes the entire Agreement
between the Parties with respect to each matter that is specifically addressed
hereunder, and supersedes all prior oral or written agreements, representations,
statements, negotiations, understandings, proposals and undertakings with
respect to each matter that is specifically addressed hereunder. For the
avoidance of doubt, the Transaction Agreement shall survive to the extent that
the Transaction Agreement is not expressly superseded by this Agreement or
another agreement.
8.9     Legally Required Notices, Reports and Disclosures. GE shall be
exclusively responsible for preparing and timely delivering, and shall prepare
and timely deliver, all notifications, reports and disclosures required by Law
in connection with the GE Benefit Plans, including with respect to the
transactions described in this Agreement. All Liabilities relating to failure to
timely provide such notifications, reports and disclosures that are fully
compliant with Law shall be exclusively GE Liabilities. Prior to sending
notifications, reports, or disclosures required by this Section 8.9, GE may
provide such notifications, reports, or disclosures to BHGE for approval by
BHGE, such approval to not be unnecessary withheld or delayed. Any such approval
shall be deemed an acknowledgement by BHGE that such notification, report, or
disclosure is in compliance with GE’s obligation under this Section 8.9.
8.10     Amendments. This Agreement may be amended by the Parties hereto by an
instrument in writing signed on behalf of each of the Parties hereto.


- 16 -
    

--------------------------------------------------------------------------------

EXECUTION VERSION




8.11     Waiver. Any failure of any of the Parties to comply with any
obligation, representation, warranty, covenant or agreement herein may be waived
at any time by any of the Parties entitled to the benefit thereof only by a
written instrument signed by each such Party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
representation, warranty, covenant or agreement shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.
8.12     Expenses. Except as otherwise specifically provided herein, each Party
hereto shall bear its own expenses in connection with this Agreement and any
transactions contemplated by this Agreement.
8.13     Authorization and Binding Obligations. Each Party hereto represents to
the other Party that (i) it has the power and authority to enter into this
Agreement, (ii) the execution, delivery and performance of this Agreement have
been duly authorized by all necessary entity action, (iii) this Agreement has
been duly executed and delivered by the signatory so authorized, and (iv) this
Agreement including the obligations contained herein constitute the valid and
binding obligations of such Party.
[Signature Page Follows]








- 17 -
    

--------------------------------------------------------------------------------


EXECUTION VERSION




IN WITNESS WHEREOF, the Parties hereto have caused this Employee Benefit Matters
Agreement to be executed by their duly authorized officers as of the Effective
Date.
GENERAL ELECTRIC COMPANY
By:
/s/ James M. Waterbury    
Name: James M. Waterbury
Title: Vice President

BAKER HUGHES, A GE COMPANY
By:
/s/ Lee Whitley    
Name: Lee Whitley
Title: Corporate Secretary

BAKER HUGHES, A GE COMPANY, LLC
By:
/s/ Lee Whitley    
Name: Lee Whitley
Title: Corporate Secretary








Appendix 1
GE UK Pension Plan Transfer Value Amount
The amount determined for the purposes of item (1) in the definition of GE UK
Pension Plan Transfer Value Amount shall be the sum of (A) and (B) below:
(A)
Liability Amount

The present value of the Transferred Liabilities calculated using the
assumptions set out in the table below using member data and market conditions
as at the Exit Date:
Assumption
Derivation
Pre-retirement discount rate
Based on the return seeking strategic asset allocation endorsed at the March
2018 Funding & Investment Committee meeting for the GE UK Pension Plan and the
projected returns under the Yield Reversion Willis Towers Watson Investment
Model (“WTWIM”) relative to RPI inflation over a 10-year period at a confidence
level of 70%. The discount rate is rounded to the nearest 0.05%.
The strategic asset allocation is as follows:
Total return-seeking (66%):
Equities = 29%
Alternatives = 28%
Property = 9%
Total Matching (34%).
Post-retirement discount rate (current pensioners)
A single equivalent gilt yield plus a margin of 0.5% pa, where the single
equivalent yield is derived based on the projected cashflows of the current
pensioner population and the full gilt yield curve. The discount rate is rounded
to the nearest 0.05%.
For this purpose, the gilt curve used is the Willis Towers Watson index-linked
gilt yield plus RPI (as defined below).
Post-retirement discount rate (future pensioners)
A single equivalent gilt yield plus a margin of 0.5% pa, where the single
equivalent yield is derived based on the projected cashflows of the future
pensioner population and the full gilt yield curve. The discount rate is rounded
to the nearest 0.05%.
For this purpose, the gilt curve used is the Willis Towers Watson index-linked
gilt yield plus RPI (as defined below).
Retail Price Inflation (RPI)
Market implied inflation at a duration consistent with that of the duration of
the GE UK Pension Plan population, rounded to the nearest 0.05% pa
Consumer Price Inflation (CPI)
Set equal to RPI less 1% pa
Salary increases
Set equal to RPI
Pension increases
Derived in line with the relevant inflation definition and allowing for the
relevant caps and floors using the Black model with an underlying RPI volatility
assumption of 2.3% pa and an underlying CPI volatility assumption of 1.9% pa,
all rounded to the nearest 0.05% pa
Mortality assumption – base table
92% of SAPS S2 Normal Health base tables for both males and females with CMI
2017 projections from 2007 to 2018 with a long term trend of 1.50% pa
Mortality assumption – future improvements
CMI 2017 projections from 2018, with a 1.50% pa long term trend rate
Cash commutation
20% of pension is assumed to be commuted using GE UK Pension Plan cash
commutation factors in force at the Exit Date.
Other assumptions
Derived in line with the GE UK Pension Plan Technical Provision assumptions for
the March 31, 2015 actuarial valuation.



(B)
GMP equalization reserve



An amount equal to the higher of:


(i)
a proportionate share of the reserve prescribed under the Statement of Funding
Principles (in respect of the March 31, 2018 valuation), relating to the
potential requirement to equalize some of the Transferred Liabilities for the
effect of guaranteed minimum pensions; and



(ii) 1% of the Liability Amount calculated under (A) above.


(C)
GMP equalization adjustment





A proportionate share of the reserve prescribed under the Statement of Funding
Principles (in respect of the March 31, 2018 valuation), relating to the
potential requirement to equalize some of the Transferred Liabilities for the
effect of guaranteed minimum pensions.






Timing Adjustment


Any amount which is to be adjusted between two dates by the Timing Adjustment is
to be adjusted in line with the total return achieved on the GE UK Pension Plan
assets between those two dates (as calculated by the GE Actuary and verified by
the BHGE Actuary having been provided by GE with such data as the BHGE Actuary
may reasonably require in order to carry out that verification) or adjusted in
such other manner as the Parties may agree.




    
    